—The motion to dismiss the complaint on the ground that the Justice’s Court had not jurisdiction did not specifically raise the objection that the summons had been served by a person not regularly deputized therefor. After adjournments and a trial on the merits, in which both parties gave testimony, we think such a point, as the authority to serve the summons, was not available to appellant in the County Court, under Code of Civil Procedure, section 3063. Judgment and order of the County Court of Nassau county reversed, with costs, and judgment of the Justice’s Court unanimously affirmed. Mills, Rich, Putnam, Blaekmar and Kelly, JJ., concur.